DETAILED ACTION
	This Office Action, based on application 16/832,096 filed 27 March 2020, is filed in response to applicant’s amendment and remarks filed 6 January 2022.  Claims 27-38 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, filed 6 January 2022 in response to the Office Actions mailed 6 December 2021, have been fully considered below.
	Claim Objections
	The applicant traverses the objection alleging the meaning is well understood.  GARNER’s Blog Post opines “Competent drafters should avoid creating parenthetical plurals and craft better ways to express a thought” while further noting “The practice creates serious drafting problems”.  The Office acknowledges the applicant may be their own lexicographer (e.g. MPEP 2111.01).  As such, the Office interprets the meaning of (s) to “indicate that the statement may apply to one or more members of the category” provided GARNER’s interpretation.  The Office maintains an objection regarding the term ‘operation(s)’ given the aggravated situation indicated in the objection.
Claim Rejections under 35 U.S.C. § 101
	Claims 8-14 were rejected in the Office Action mailed 10 September 2021 for being directed to non-statutory subject matter.  The applicant remarks that the new claims correct the transitory issue; the Office respectfully disagrees.  The Office acknowledges the applicant has introduced new computer 
	Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “the set of file attributes includes a black-and-white photographic image requirement”.   While the applicant acknowledges KRUK discloses that an image may be converted from color format to black and white, the applicant alleges KRUK does not disclose “a set of file attributes that cause the image to be converted to black and white in order to decrease the amount (sic) data storage needed when migrated to a high speed storage system”.  In response, the Office respectfully notes whether or not the intended use of ‘converting’ a file {or claimed ‘creating a modified file’} in order to decrease the amount of data storage is irrelevant since (1) the Office is not relying upon the teachings of KRUK to disclose converting a file when migrated to a high speed storage system, (2) the recited purpose does not result in a structural or manipulative difference between the claimed invention and prior art, and (3) the recited intended use isn’t even claimed.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, ARAKI in view of KRUK are used to render obvious the claimed invention.  With respect to the set of file attributes, the sole manipulative difference performed in response to the set of file attributes is “creating a modified file from the parent file, the modified file having attributes matching the set of file attributes described in the metadata tag”.  Both ARAKI (e.g - Fig 2, S220 – Invoke primary data extraction function to determine primary data within data file and S230 – Insert primary data into stub file; S220 and S230 happen in response to S210; ¶ [0034] – the useful data may be inserted into the stub file) and KRUK (e.g. as noted by applicant’s remarks) describe the creation of a modified file from a parent file.  While primary reference ARAKI may not explicitly disclose creating a modified file with a black-and-white photographic image requirement, KRUK discloses the deficiency as noted by the applicant since KRUK’s modified file meets the requirement attribute.

Claim Objections
The following claims are objected to due to informalities:
Claim 36: The claim recites “perform the following operation(s):” while reciting the actions of “receiving a request …” and “sending the modified file …”.  The claim is unclear as to what constitutes an ‘operation’ or ‘operations’ provided the two actions.
Claim 37: The claim recites “perform the following operation(s):” while reciting only an action of “registering the first application in a registry …”.  The claim is unclear as to what constitutes an ‘operation’ or ‘operations’ provided the single action.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to embodiments that may include a signal per se.  An embodiment of exemplary Claim 31 is drawn to a computer program product comprising a per se, no such declaration is provided for a ‘storage device’).   The Office further notes definitions of a ‘device’ include “a thing made for a particular purpose” and “a plan or scheme for effecting a purpose” (dictionary.com).  As such, the Office maintains the broadest reasonable interpretation of a ‘storage device’ may include transitory media.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Further see the USPTO Official Gazette (1351 OG 212) notice titled “Subject Matter Eligibility of Computer Readable Media" dated 23 February 2010 by Director Kappos.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI et al (US PGPub 2018/0018089) in further view of KRUK jr et al (US Patent 6,196,393).

With respect to Claims 27, 31, and 35, ARAKI discloses a method/product/system comprising: 
identifying a parent file stored on a high-speed storage device that may be processed by a first application (¶ [0014] – Hierarchical Storage Management (HSM) may migrate a data file from disk {‘high-speed storage device} to tape based on policies such as access frequency and/or the file size; ¶ [0016] – Some HSM systems use a LRU policy, an LRU policy selects files in order of access time {analogous to ‘identifying a parent file’} and migrates to tape those files having the lowest access time); 
generating a metadata tag for the parent file, the metadata tag including a set of file attributes required by the first application (¶ [0020] – an application may calculate and/or select a subset of data in the data file for preservation in a corresponding stub file); 
responsive to a determination to migrate the parent file from a high-speed storage device to a low-speed storage device (Fig 2, S210 – Receive request to migrate data file from primary storage to secondary storage), creating a modified file from the parent file (Fig 2, S220 – Invoke primary data extraction function to determine primary data within data file and S230 – Insert primary data into stub file; S220 and S230 happen in response to S210), the modified file having attributes matching the set of file attributes described in the metadata tag (¶ [0034] – the useful data may be inserted into the stub file); and 
(¶ [0034] – the stub file is stored on primary storage); 
wherein the modified file is a stub file (Fig 1, Stub 112a…z); 
wherein the parent file is a photographic image(¶ [0025] – HSM systems may enable migration operations that transfer data including images from primary storage to secondary storage).
ARAKI may not explicitly disclose wherein the set of file attributes includes a black-and-white colors requirement.  
However, KRUK discloses wherein: the set of file attributes includes a black-and-white colors requirement (Col 10, Lines 49-60 – grey scale data of image data may be binarized to create a black and white representation of the data and stored in RAM).  
ARAKI and KRUK are analogous art because they are from the same field of endeavor of data manipulation for storage considerations.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARAKI and KRUK before him or her, to modify the primary data extraction function of ARAKI to include binarizing image data as taught by KRUK.  A motivation for doing so would have been to reduce the space required to store the image data (Col 10, Lines 57-58).  Therefore, it would have been obvious to combine ARAKI and KRUK to obtain the invention as specified in the instant claims.

With respect to Claims 28, 32, and 36, the combination of ARAKI and KRUK disclose the method/product/system of each respective parent claim.
ARAKI further discloses receiving a request for the parent file from a requesting application (¶ [0040] – An application program may invoke a function, via an API in the HSM system, to retrieve or store primary data of a target file); responsive to determining the requesting application is the first (¶ [0043] – The API may receive the primary data from the HSM system and forward the primary data to the requesting application if the stub file includes the primary data of the target data file).  

With respect to Claims 29, 33, and 37, the combination of ARAKI and KRUK disclose the method/product/system of each respective parent claim. 
ARAKI further discloses registering the first application in a registry for deep-learning applications; wherein: the first application is a deep-learning application (¶ [0048] – analytic software that can generate specific metadata based on original data may be registered; ¶ [0037-0039] of the instant specification discloses a deep learning app may be registered for storage access to identify how the storage manager handles files including the generation of a stub file to be stored on high-speed storage {the registration of ‘analytic software’ is analogous to the registration of a ‘deep-learning application’}).

With respect to Claims 30, 34, and 38, the combination of ARAKI and KRUK disclose the method/product/system of each respective parent claim. 
ARAKI further discloses wherein the parent file is identified when the parent file is requested by the first application (¶ [0042] – If the primary data is not contained in the stub file, the HSM system may recall the target data file from secondary storage).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for teaching similar stub {aka phantom, tombstone, or thumbnail} file generation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137